J-S49026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

 DEBORAH ANNE KEELEY

                             Appellant                No. 1472 EDA 2019


                Appeal from the PCRA Order entered May 2, 2019
                In the Court of Common Pleas of Chester County
                Criminal Division at No: CP-15-CR-0002679-2013


BEFORE: BENDER, P.J.E., STABILE, J. and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                         FILED OCTOBER 22, 2019

       Appellant, Deborah Anne Keeley, appeals pro se from the May 2, 2019

order entered in the Court of Common Pleas of Chester County, denying as

untimely her second petition for collateral relief pursuant to the Post

Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

       In its Rule 1925(a) opinion, the PCRA court explained:

       On December 10, 2014, [Appellant] entered into an open guilty
       plea agreement on every count in the criminal information. Thus,
       on Information Number 1302-2013, [Appellant] pled guilty to
       three (3) counts of involuntary deviate sexual intercourse (“IDSI”)
       with a child, one (1) count of aggravated indecent assault with a
       child, four (4) counts of indecent assault with a child, three (3)
       counts of corruption of minors, one (1) count of endangering the
       welfare of a child (“EWOC”), and twelve (12) counts of criminal
       conspiracy for each of the underlying charges.

____________________________________________


* Former Justice specially assigned to the Superior Court.
J-S49026-19



PCRA Court Opinion, 7/2/19, at 1 (footnotes and some capitalization omitted).

      After Appellant entered into the plea agreement, the trial court ordered

a pre-sentence investigation report and an evaluation that concluded

Appellant did not meet the statutory criteria for classification as a sexually

violent predator. On March 17, 2015, after reviewing the reports, the trial

court sentenced Appellant to an aggregate term of not less than 22 nor more

than 44 years in a state correctional institution, followed by 15 years’

probation.   Id. at 1-3.    The trial court denied Appellant’s post-sentence

motions. Appellant then pursued a direct appeal to this Court in which she

challenged venue. On February 5, 2016, we affirmed Appellant’s judgment of

sentence.     Commonwealth v. Keeley, 2016 EDA 2015, unpublished

memorandum (Pa. Super. filed February 5, 2016). Our Supreme Court denied

her petition for allowance of appeal on June 8, 2016. Therefore, Appellant’s

judgment of sentence became final on September 6, 2016 and she had until

September 6, 2017 to file a timely PCRA petition.         U.S.Sup.Ct. Rule 13;

42 Pa.C.S.A. § 9545(b)(1).

      Appellant filed a timely first PCRA petition.        As the PCRA court

recounted:

      On June 7, 2017, [Appellant] filed a timely, pro se, [PCRA]
      petition. As this was the indigent [Appellant’s] first PCRA petition,
      the court appointed [counsel] to represent her in all matters
      pertaining to the PCRA petition. On November 13, 2017, [counsel]
      petitioned the court for leave to withdraw as PCRA counsel by filing
      a “No-Merit” letter pursuant to the dictates outlined in
      Commonwealth v. Turner, 544 A.2d 925 (Pa. 1988) and

                                      -2-
J-S49026-19


      Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) and
      petition to withdraw as counsel.

      On February 28, 2018, the court issued a [Rule 907] notice of
      intent to dismiss the PCRA petition[.] [Appellant] did not file any
      response to the Rule 907 notice. On May 18, 2018, the court
      entered a final order dismissing [Appellant’s] PCRA petition, and
      permitting counsel to withdraw. [Appellant] did not appeal the
      May 18, 2018 order dismissing her first PCRA petition.

      On March 4, 2019, [Appellant] filed a second PCRA petition. By
      order dated March 26, 2019, the Commonwealth was directed to
      file an answer to [Appellant’s] second PCRA petition. On April 2,
      2019, the Commonwealth filed its answer requesting summary
      dismissal.

PCRA Court Opinion, 7/2/19, at 3-4 (footnote and some capitalization

omitted). The PCRA court issued its Rule 907 Notice of Intent to Dismiss on

April 16, 2019. In the notice, the PCRA court explained that the petition was

untimely and failed to enumerate any exception to the PCRA’s time bar. Rule

907 Notice of Intent to Dismiss, 4/16/19, at 8. Following review of Appellant’s

April 29, 2019 response, the PCRA court issued an order on April 29, 2019,

dismissing Appellant’s petition as untimely “because it was filed more than

one (1) year after [Appellant’s] judgment of sentence became final and the

Petition failed to plead and prove that one of the statutory exceptions, which

would excuse the late filing, applied in this case.” PCRA Court Opinion, 7/2/19,

at 8 n.11. This appeal followed. Both Appellant and the PCRA court complied

with Pa.R.A.P. 1925.

      Appellant asks us to consider four issues in this appeal:




                                     -3-
J-S49026-19


       A. Whether the PCRA court erred when it did not grant relief on
          Appellant’s second [PCRA] petition that alleged trial and
          appellate counsel were ineffective?

       B. Whether the PCRA court erred in the denial and dismissal of
          Appellant’s second [PCRA] petition on the basis of an illegal
          sentence and vastly disparate sentence from other
          codefendant?

       C. Whether the PCRA court erred in not granting relief on
          Appellant’s second [PCRA] petition for venue change?

       D. Whether the PCRA court erred when it did not take
          constitutional rights, Pennsylvania laws, and violations based
          on judicial and prosecutorial misconduct into consideration?

Appellant’s Brief at 4.1

       “On appeal from the denial of PCRA relief, our standard of review is

whether the findings of the PCRA court are supported by the record and free

of legal error.” Commonwealth v. Ragan, 923 A.2d 1169, 1170 (Pa. 2007)

(citations omitted).     All PCRA petitions, “including a second or subsequent

petition, shall be filed within one year of the date the judgment becomes final.”


____________________________________________


1 We recognize Appellant is pro se. However, “pro se litigants must comply
with the procedural rules set forth in the Pennsylvania Rules of Court; if there
are considerable defects, we will be unable to perform appellate review.”
Commonwealth v. Vurimindi, 200 A.3d 1031, 1038 (Pa. Super. 2018)
(citations omitted). Although Appellant attached a copy of the trial court’s
July 28, 2015 opinion to her brief, she has failed to include both the relevant
opinion from the PCRA court dated July 2, 2019 opinion and her Rule 1925(b)
statement. These omissions constitute violations of Pa.R.A.P. 2111(a)(10)
and (11). While the omissions constitute defects and are an inconvenience to
this Court, the deficiencies do not render us unable to perform our appellate
review.




                                           -4-
J-S49026-19


42 Pa.C.S.A. § 9545(b)(1). The one-year time limitation, however, can be

overcome if a petitioner (1) alleges and proves one of the three exceptions

set forth in Section 9545(b)(1)(i)-(iii) of the PCRA, and (2) files a petition

raising this exception within one year of the date the claim could have been

presented. 42 Pa.C.S.A. § 9545(b)(2).2

        We begin by addressing the timeliness of Appellant's petition,

recognizing that “[t]he PCRA’s time restrictions are jurisdictional in nature.

Thus, [i]f a PCRA petition is untimely, neither this Court nor the trial court has

jurisdiction over the petition. Without jurisdiction, we simply do not have the

legal authority to address the substantive claims.” Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (citation omitted). As timeliness

is separate and distinct from the merits of Appellant’s underlying claims, we

first   determine    whether      this   PCRA    petition   is   timely   filed.       See

Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008) (consideration of

Brady3 claim separate from consideration of its timeliness).                       Further,

“[a]lthough legality of sentence is always subject to review within the PCRA,

claims must still first satisfy the PCRA's time limits or one of the exceptions

thereto.” Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999).




____________________________________________


2Section 9545(b)(2) was recently amended, effective December 24, 2018, to
enlarge the deadline from sixty days to one year.

3   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -5-
J-S49026-19


        The PCRA court determined Appellant’s PCRA claims were time-barred.

As noted above, Appellant’s judgment of sentence was final on September 6,

2016.    Therefore, she had until September 6, 2017 to file a timely PCRA

petition. The instant petition was filed on March 4, 2019, eighteen months

beyond the deadline. Therefore, unless she has pled and proven an exception

to the PCRA’s time bar, neither the PCRA court nor this Court has jurisdiction

over her claims.4

        In her amended PCRA petition, Appellant claims trial counsel was

ineffective because he failed to disclose a conflict of interest stemming from a

civil action he allegedly filed against Chester County in February of 2016,

several months after she entered her guilty pleas.          She contends she

discovered the lawsuit by Googling counsel’s name. Amended PCRA Petition,

3/4/18, at ¶¶ 14, 22.5 Appellant also asserts PCRA counsel ineffectiveness for

failing to discover the alleged conflict. Id. at ¶¶ 44-48. In the final paragraph


____________________________________________


4 In her Rule 1925(b) statement, Appellant suggests her second petition was
timely because it was filed “within a year of the denial and dismissal of her
first PCRA.” Rule 1925(b) Statement at ¶ 10. Appellant misapprehends
Section 9545(b)(1) and its time mandate for filing a petition “within one year
of the date the judgment becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1)
(emphasis added).

5 If Appellant’s assertion of learning about the alleged conflict was intended to
suggest a newly-discovered fact so as to circumvent the PCRA’s time bar, she
does not indicate when she discovered the conflict or that she raised it in a
timely fashion as required by Section 9545(b)(2). However, in light of the
fact Appellant believed her petition was timely because it was filed within a
year of dismissal of her first PCRA petition, see n. 3, there is no basis for
concluding she was trying to prove an exception to the one-year deadline.

                                           -6-
J-S49026-19


of the petition, she “additionally includes Governmental interference by

Chester County and the District Attorney’s Office.” Id. at 50. However, our

review of the entire petition reveals she neither pled nor proved governmental

interference or any other exception to the PCRA’s time bar.

      Applying our standard of review in this case, we conclude the PCRA

court’s findings are supported by the record and are free of legal error. As a

result, because Appellant’s petition was untimely filed, this Court is without

jurisdiction to entertain the merits, if any, of Appellant’s petition. Albrecht,

994 A.2d at 1093. Therefore, we shall affirm the order of the PCRA court

dismissing Appellant’s petition as untimely.

      Order affirmed.


 Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/19




                                     -7-